CONTRAT DE CREATION DE LA SOCIETE
D'EXPLOITATION DU GISEMENT DE L'ETOILE

LA GENERALE DES CARRIERES ET DES MINES

ET

CONGO MINERALS

POUR L'EXPLOITATION DU GISEMENT DE
L'ETOILE

SEPTEMBRE 2000

N°417/6789/SG/GC/2000

#

x)
oûtrat de Création de la Société d'Exploitation
du Gisement de l'Etoile SEE s.p.r.l.

Entre

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle « GCM », Entreprise Publique de droit congolais, enregistrée au nouveau registre de
commerce de Lubumbashi sous le n° 453 et ayant son siège social au 419 boulevard
Kamanyola à Lubumbashi, B.P. 450, République Démocratique du Congo, représentée aux
fins des présentes par Monsieur GEORGE ARTHUR FORREST, Président du Conseil
d'Administration, et Monsieur KITANGU MAZEMBA, Administrateur-Directeur Général,
ci-après dénommée « GECAMINES » d’une part,

ET

CONGO MINERALS, Société Privée à Responsabilité Limitée en abrégé "COMIN",
immatriculée au nouveau registre du commerce sous le numéro 1413, ayant son siège social,
au n° 15, avenue des Artisans, ville de Likasi en République Démocratique du Congo,

représentée aux fins des présentes par Monsieur EVANGELOS SPANOGIANNIS, Gérant,
ci-après dénommée "COMIN" ;

ci-après dénommées collectivement « les Parties » ou individuellement « Partie »

ATTENDU QUE :

A. GECAMINES est le seul et l’exclusif titulaire de l’ensemble des droits afférents au Bien
qui inclut notamment les gisements de cuivre, de cobalt et de toutes autres substances

minérales concessibles de l'Etoile, situés dans la Province du Katanga en République
Démocratique du Congo ;

B. GECAMINES et COMIN ont signé un Protocole d'Accord Préliminaire n°
DT/420/6761/SG/GC/2000 en date du 03 juillet 2000, en vue de la création d'une société

Privée à Responsabilité Limitée ; en vue de procéder en commun au développement, à la
production et à l'exploitation du Bien ;

C. Par sa lettre n° 703/Cab. Mines/01/2000 du 22 juillet 2000, le Ministre des Mines a pris
acte et encourage la GECAMINES et COMIN à finaliser les négociations de création

d'une SPRL et ensuite d'une SARL dès que tous les éléments de sa transformation seront
réunis.

COMIN a déjà réalisé au pays une partie de l'investissement métallurgique prévue pour le
traitement des minerais de l'Etoile.

POP, | e :
02
}

N CONSEQUENCE, IL EST CONVENU ET ARRETE CE QUI SUIT :

TICLEA: : DEFINITIONS.

1.1. Définitions

Dans le présent Contrat, en ce compris ses annexes, les termes suivants, portant une
majuscule auront respectivement la signification ci-après :

(1) « Avances » signifie tout fond quelconque avancé à SEE ou aux tierces personnes
pour compte de SEE par COMIN ou ses Affiliés en vertu du présent Contrat, en ce
compris et sans limitation, les fonds destinés aux Dépenses de Prospection, Dépenses
d’Investissement et d'Exploitation, et aux paiements des Redevances de Gestion et
des Frais de Commercialisation, à l'exclusion de tous emprunts directement négociés
par SEE avec des tiers.

(2) «Sociétés Affiliées» signifie toute Société ou entité qui directement ou
indirectement, contrôle un Associé ou est contrôlée par un Associé ou toute Société
ou entité qui directement ou indirectement, contrôle ou est contrôlée par une Société
ou entité qui elle-même contrôle ou est contrôlée par un Associé.

Contrôle signifie la détention directe ou indirecte par une Société ou entité de plus de
50 % des droits de vote à l’Assemblée Générale de cette Société ou entité.

G) «Contrat» signifie le présent Contrat de création de SEE à conclure entre la
GECAMINES et COMIN y compris ses annexes.

(4) « Conditions Concurrentielles » et « Agissant dans des conditions concurrentielles »
se rapportent à des transactions conclues avec des tiers autres que des Sociétés
Affiliées, et « Conditions non Concurrentielles » et « Agissant dans des Conditions

non Concurrentielles » se rapportent à des transactions conclues avec des Sociétés
Affiliées.

(5) « Statuts » signifie les Statuts de SEE.
(6) « Conseil de gérance» signifie le Conseil de gérance de SEE.

(7) « Budget » signifie une estimation et un calendrier détaillé de tous les frais à exposer
par SEE relativement à un programme, ainsi que les recettes y afférentes.

(8) « Jour Ouvrable » signifie une journée autre que Samedi, Dimanche ou un jour férie
en République Démocratique du Congo.

(9) « Dépenses en Capital » signifie toutes les dépenses en capital » au sens des Principes
Comptables Généralement Admis exposées par et/ou pour compte de SEE, y compris
les dépenses relatives à l’Etude de Faisabilité.

(10) «Obligations » signifie toutes dettes, demandes, Parts, procédures, griefs,
requêtes, devoir et obligations de toute nature, quelle qu’en soit la cause.

£
i

\ Œ 3 ° TX
| “x
ET n commerciale» signifie l’exploitation commerciale du Bien à
, l’exètus GnagËs raitements minier et métallurgique effectués à des fins d’essais dans
Tec

Ne ju ÿ ù : r A
PRE trise en opération d’une usine pilote ou des opérations effectuées durant
la période de mise au point initiale d’une usine.

(2) «Données » signifie toutes informations et tous registres.et rapports ayant trait
au Bien en possession ou sous contrôle et direction de GECAMINES.

(13) «Date de Début d'Exploitation » signifie la date à laquelle les conditions
suivantes seront réunies : (1) les essais de mise en service des installations du Projet
tels que spécifiés dans les Etudes de Faisabilité auront été effectués avec succès et 2)
le premier lot de produits commerciaux sortant de ces installations aura été exporté
pour une vente commerciale. Sont exclus : les sondages des dépôts à rejets, les
prélèvements des échantillons pour les essais, l’installation d’une usine pilote,
l’exportation des produits y obtenus, les opérations réalisées pendant la période de

développement initial d’une usine et l’exportation des échantillons pour analyse ou
essais.

(14) «Développement» signifie toute préparation en vue de l'extraction des
minerais et de la récupération des métaux et substances valorisables contenues y
compris la construction ou l'installation d’un concentrateur, d’une usine de traitement
métallurgique, ou toutes autres améliorations destinées aux opérations, ainsi que la
préparation des plans de financement.

(5) « Gérants » signifie les personnes qui, à un moment donné, sont dûment
nommées Gérants de SEE conformément aux Statuts.

(16) « Date d’Entrée en Vigueur »signifie la date à laquelle la dernière condition
des conditions définies au présent Contrat sera remplie.

7) «Charges» signifie toutes hypothèques, gages, privilèges,  sûretés,
réclamations, frais de représentation et de courtage, requêtes et autres charges de toute
nature encourue de quelque manière que ce soit.

(8) « Dépenses » signifie toutes les dépenses généralement quelconques faites par
SEE en rapport avec le Bien et les Opérations, y compris et sans limitation, toutes les
Dépenses des Prospections, les Dépenses en Capital et les Frais d'Exploitation.

(9) « Prospection » signifie toutes les activités visant à déterminer l’existence,
l'emplacement, la quantité, la qualité ou la valeur économique des gisements.

(20) «Dépenses de Prospection» signifie toutes dépenses, obligations et
responsabilités de toute espèce et de toute nature exposées ou supportées en rapport
avec la Prospection du Bien, à partir de la date d’Entrée en Vigueur y compris et sans
que cette énumération soit limitative, les dépenses exposées ou supportées en rapport
avec tout programme de Prospection en surface ou en souterrain, d’examen
géologique, géophysique ou géochimique, de forage, d’extraction et d’autres travaux
souterrains, d’essais et de tests métallurgiques, d’études environnementales pour la
préparation et la réalisation de l’Etude de Faisabilité et toutes les Etudes de Faisabilité
complémentaires ou de mise à jour de la capacité de production du Bien.

+: 4

<Hsfllations » signifie toutes les mines et usines, en ce compris et sans que
ération soit limitative, toutes les mines souterraines ou à ciel ouvert, les

À
SE ous et tout bâtiment, usines et autres infrastructures, installations fixes et
améliorations et tous autres biens, meubles ou immeubles, pouvant exister à un
moment donné sur ou dans le Bien ou hors du Bien, dans la mesure où ils sont utilisés
ou affectés au bénéfice exclusif du Projet,

(22)

« Etude de Faisabilité » signifie les études effectuées et financées par COMIN,

qui feront l’objet d’un rapport détaillé. Le but de cette étude de faisabilité sera de
démontrer la rentabilité de la mise en production commerciale du Bien de la manière
normalement requise par les institutions internationales pour décider de l’octroi ou
non du prêt pour le développement des gisements des minerais, ce rapport contiendra

au moins les informations suivantes :

ü)
Gi)

Gi)
Gv)

(w)

(wi)

(vi)

(viüi)

Gx)
@)

Qi)
(ii)

une description de la partie du Bien qui sera mise en Production

l'estimation des réserves de minerais pouvant être récupérées et l’estimation de
la composition et du contenu de celles-ci ;

la procédure proposée pour le développement, les opérations et le transport ;
les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation ; .

la qualité des produits finaux à élaborer qui seront des cathodes de cuivre de
Grade A (L.ME.) et des cathodes de cobalt dégazées sous vide, ou tous
produits intermédiaires ou autres pour lesquels un marché pourra être trouvé ;
la nature et l'importance des Installations dont lacquisition est proposée,
lesquelles peuvent inclure des installations de concentration si la taille,
l’étendue et la localisation des gisements le justifie : auquel cas, l’étude
comprendra également une conception préliminaire de ces installations de
concentration ;

les frais totaux, y compris un budget des dépenses en capital devant être
raisonnablement engagées pour acquérir, construire et installer tous les
structures, machines et équipements nécessaires pour les Installations
proposées, y compris un calendrier de ces dépenses ;

toutes les études d'impact sur l’environnement nécessaire et leurs coûts n
l’époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale ;

toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l’existence de gisements de taille et de qualité suffisantes pour
justifier le développement d’une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y
compris ce qui concerne le financement des frais et le rapatriement du capital
et des bénéfices.

Les besoins en fonds de roulement pour les premiers mois d'exploitation du
Bien jusqu’à l’encaissement des premières recettes de commercialisation.

Des chapitres concernant la géologie et les examens géologiques, les
géotechnique, l’hydrogéologie, l’évaluation des capacités en eau potable et en
eau industrielle, les schémas de traitement métallurgique et les descriptions des
installation, l’approvisionnement et la distribution d'électricité, la localisation
de l’infrastructure du projet, la main d’œuvre et le personnel, l’impact sur
l’environnement social (développement d’écoles, routes, hôpitaux, centres de
a tot et culturels, activités agricoles, etc.), les voies d'importation et

d?exportation et les procédures de commercialisation ;

à] Æes flux de liquidités projetés, évolution du cash-flow, trésorerie, taux

4° d'endettement, période de remboursement du financement et une prévision
économique de la durée de la vie du Projet.

(iv) La recherche des sources de financement sur le marché international.

(23) « Exercice Social » signifie l’année calendrier. Le premier exercice social ira
de la Date de Constitution de SEE au 31 décembre de la même année.

(24) « Force Majeure » a la signification décrite à l’article 17 du présent Contrat.

@5) «Principes Comptables Généralement admis» signifie les principes
comptables généralement admis dans l’industrie minière internationale.

(26) « Gouvernement » signifie le gouvernement de la République Démocratique du
Congo.

(27) «Exploitation Minière » signifie les travaux minières d’extraction, production,

traitement, de transport interne, de manutention de concentration, de traitement

métallurgique, de raffinage et autres de traitements des produits et d'aménagement
des sites d’exploitation.

(8) «Convention Minière» signifie la Convention Minière conclue entre le
Gouvernement de la République Démocratique du Congo d’une part, et
GECAMINES d’autre part.

(29) «Frais d'Exploitation » signifie tous frais et dépenses au sens des principes

comptables généralement admis exposés par ou pour compte de SEE après la Date
d’Option, à l’exclusion de :

() toutes les Dépenses de Prospection exposées par ou au nom de SEE après la
Date d’Option ;

(i) toutes les Dépenses en Capital ;

(Gi) tous les amortissements et réductions de valeur de SEE au sens des Principes
Comptables Généralement Admis, exposés ou pris en compte après la Date
d’Option ;

(iv) tous les impôts sur les revenus de SEE supportés après la Date d’Option ;

(v) les frais de commercialisation ;

(vi) les intérêts payés a COMIN et/ou à ses Sociétés Affiliés sur les avances
consenties en vertu du présent Contrat.

(30) « Opérations » signifie la Prospection, le Développement et l’Exploitation du
Bien et la Commercialisation du produit.

G1) « Parties » signifie les parties au présent Contrat, ainsi que SEE quand elle aura
ratifié le présent Contrat.

(2) «Personne » signifie toute personne physique, Société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité

} A S
[ à. E
L2

153:

G3)
(34) « Produits » signifie les produits finis provenant de l’Exploitation.

G5) «Programme» signifie une description raisonnablement détaillé des
Opérations à réaliser et des objectifs à atteindre, pendant une période donnée,
préparée par le Directeur Général et approuvée par le Conseil de Gérance de SEE.

(36) « Bien » signifie la Concession dénommée Etoile conformément au plan en
annexe 1. Cette concession comprend le gisement de cuivre, cobalt, et toutes autres
substances minérales valorisables du gisement de l'Etoile situé dans le Groupe Sud,
Province du Katanga, République Démocratique du Congo, ainsi que n'importe
quelles améliorations pourraient exister sur le Bien. Toutefois, si des tiers prouvent
qu’ils détiennent des droits sur ces améliorations, GECAMINES s’engage à faire
immédiatement et à ses frais le nécessaire pour purger complètement le Bien de ces
droits de tiers sur les améliorations, de telle sorte que ces droits de tiers n’entraînent
aucune gêne ou dépense complémentaire pour SEE.

G7) «Projet» signifie l’ensemble des activités d’exploitation, de gestion et de
conception visant à la mise en valeur du Bien, la Prospection, le Développement et
l’Exploitation des gisements miniers du Bien ainsi que la commercialisation des
Produits en résultant.

G3) « Associés » signifie COMIN et GECAMINES, ainsi que leurs successeurs et
cessionnaires respectivement autorisés.

(39) « Parts » signifie les 1000 Parts intégralement libérées, représentant le capital
de SEE.

(40) « Régime Fiscal et Douanier et Autres Garanties »: signifie le Régime Fiscal et
Douanier et Autres Avantages Spécifiques applicables au Projet SEE.

(41) «SEE » : signifie la Société d'Exploitation du gisement de l'Etoile, une Société
Privée à Responsabilité Limitée qui sera créée par GECAMINES et COMIN.

Genre et Nombre

Dans le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa.

Délais

Pour le calcul des délais endéans, aux termes desquels, dans lesquels ou suivant lesquels
un acte doit être posé ou une démarche entreprise en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte, tandis que la date de la fin de ce délai le
sera. Si le dernier jour d’un tel délai n’est pas un Jour Ouvrable, ce délai prendra fin le
Jour Ouvrable suivant.

' A :

&

x . A : A
Dans lépréséntOépiréf, sauf s’il est expressément disposé autrement :

(a) Le présent Contrat

Les mots « ci-avant », « ci-dessus », « par le présent » et les autres mots de même
portée se réfèrent au présent Contrat compris comme un tout et pas seulement à des
articles, à une section ou à une autre subdivision quelconque.

(b) Titres.

Les titres n’ont qu’une fonction de facilité ; ils ne font pas partie du présent Contrat et
ne peuvent servir à l'interprétation, à la définition ou à la limitation de la portée, de
l'étendue ou de l’intention de ce Contrat ou d’une quelconque de ses dispositions.

(c) Loi.

Toute référence à une loi comprend les mesures d’exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d'exécution, ainsi que toutes lois
ou mesures d’exécution qui pourraient être décrétées avec pour effet de compléter ou
de remplacer une telle loi ou une telle mesure d’exécution.

() Principes Comptables Généralement Admis.

Toute définition à caractère financier devant être donnée en vertu du présent Contrat le
sera conformément aux Principes Comptables Généralement Adrñis.

ARTICLE 2. : OBJET.

Le présent Contrat a pour objet de définir les droits et obligations des Parties sur la mise en
œuvre du Projet et de déterminer les droits et obligations respectifs de la GECAMINES et de
COMIN constituant une Société Privée à Responsabilité Limitée qui s’appellera SEE s.p.r.l.

En conséquence, simultanément à la signature et à l’échange des originaux du présent
Contrat, COMIN et GECAMINES procéderont à la constitution de SEE, conformément aux
lois de la République Démocratique du Congo, et aux clauses du présent Contrat.

Alors la GECAMINES cédera ses droits sur le Bien à SEE. La GECAMINES et COMIN
souscriront respectivement 40 % et 60 % des Parts de SEE.

En contrepartie des Accords conclus et de la cession des droits sur le Bien à SEE telle que
stipulée dans le présent Contrat, COMIN fera l’apport en capital convenu dans les Statuts de
SEE et avancera, ou fera en sorte que soient avancés, à SEE les fonds nécessaires pour mettre
le Bien en Production Commerciale, aux conditions prévues au présent Contrat.

Q
BL IGATIONS DES PARTIES

Vt K À
3.1. Obligätiônis' def GECAMINES :

(a) dès la signature du présent Contrat, GECAMINES cédera à COMIN et sans limitation
toutes les données, informations, registres et rapports ayant trait au Bien se trouvant
en sa possession ou sous son contrôle et sa direction les « Données » en vue
d’effectuer l’Etude de Faisabilité ainsi que l'exploitation du gisement.

(b) dès la création de SEE, GECAMINES cédera à SEE, en contrepartie de l'engagement

de COMIN, tous les droits et titres généralement quelconques relatifs à l'intégralité
du Bien.

(c) immédiatement après la cession des droits et titres visés au point 3.1.(b) ci-dessus,
GECAMINES s’engage à obtenir conformément à la législation minière congolaise
l’approbation de ladite cession par le Ministre des Mines.

3.2. Obligations de COMIN :

(a) financer et effectuer une Etude de Faisabilité en collaboration avec GECAMINES et
de communiquer les résultats de cette étude à GECAMINES ;

(b) financer, construire et équiper les usines de traitement conformément aux
recommandations de l’Etude de Faisabilité sous réserve de la recevabilité desdites
recommandations par les deux parties ;

(c) se conformer aux normes techniques d’exploitation minière ; .

(d) revaloriser et poursuivre la prospection du gisement de l'Etoile.

ARTICLE 4. L’ETUDE DE FAISABILITE.

4.1. Intérêts.

Sous réserve de la résiliation anticipée du présent Contrat par COMIN conformément aux
articles du présent Contrat, ou à compter de la Date d’Entrée en Vigueur, COMIN ou ses
Sociétés Affiliées avanceront des fonds afin de faire face aux dépenses nécessaires pour
réaliser l’Etude de Faisabilité. Pour plus de clarté et sans limitation, il est entendu et
convenu que GECAMINES, en sa qualité d’Associé, n’aura aucune obligation en ce qui
concerne les fonds nécessaires à SEE pour faire face aux dépenses.

4.2. Remise de l’Etude de Faisabilité.

COMIN fera en sorte que l'Etude de Faisabilité soit remise à GECAMINES dans un délai
de six mois à compter de la Date d’Entrée en Vigueur.

FD

ARTICLE à

VOOR
5.1. Financemet® ®

A compter de la date à laquelle l'Etude de Faisabilité sera remise à GECAMINES,
COMIN disposera d’un délai de 6 mois pour mettre en place, au nom et pour compte de
SEE, le financement nécessaire pour les investissements devant mener à la production
commerciale retenue sur base de l’Etude de Faisabilité. Durant cette période de 6 mois
COMIN informera GECAMINES de sa décision de mettre la mine de l'Etoile en
production commerciale. La construction des installations devra commencer dans les 6
mois suivant l’expiration de ce délai de 6 mois.

Les avances et/ou apports effectuées par COMIN et/ou ses Sociétés Affiliées
représenteront 30 % au moins du financement de la première phase du projet.

GECAMINES n'aura aucune responsabilité en ce qui concerne le financement. Elle sera
cependant informée de ses modalités et pourra donner son avis sur celles-ci, le cas
échéant. Elle pourra en outre être requise, en tant qu'Associé, de coopérer à
l'établissement des garanties nécessaires au financement conformément à l’article 5.2.

5.2. Coopération dans le financement.

GECAMINES sera informée de ce que COMIN aura l'intention de se procurer en partie
le financement nécessaire pour mettre le Bien en production commerciale auprès
d’agences et de banques internationales et COMIN confirme sa capacité à le faire.

GECAMINES accepte de coopérer pleinement avec COMIN pour faciliter l’obtention
d’un tel financement, notamment en signant tout document et en donnant toutes
assurances pouvant être raisonnablement requises pour contracter un tel financement,
toutefois sans engagement financier de sa part.

ARTICLE 6. : DUREE DU CONTRAT ET RECOURS.

6.1. Durée

Sauf s’il y est mis fin conformément à une quelconque disposition du présent article, le
présent Contrat demeurera en vigueur jusqu’à ce que :

(a) le Bien ne soit plus exploitable, ou
(b) les Associés décident de commun accord de mettre fin au présent Contrat auquel cas les
dispositions de l’article 6.4. s’appliqueront.

6.2. Résiliation anticipée par COMIN

COMIN peut mettre fin au présent Contrat moyennant l’envoi d’un préavis écrit de 30

jours à GECAMINES et à SEE. Dans ce cas et pour donner plein effet à cette résiliation,

COMIN cédera sans contrepartie ses Parts à GECAMINES et provoquera la démission

des personnes qui, sur sa présentation, auront été nommées Directeur Général et Gérants.

En outre, toutes les Avances quelconques consenties à cette date et dues à COMIN et/ou

à ses Sociétés Affiliées par SEE seront considérées comme acquises à SEE. La dette de
ON 10
6.3.

6.4.

6.5.

OMIN et/ou ses Sociétés Affiliées sera annulée et l'Etude de
ñ kéta où elle se trouvera à ce moment) demeurera la propriété de SEE. A
\ susdit préavis, COMIN sera libérée de toute obligation de faire des
if financer toutes dépenses, de participer à toute augmentation de capital et
COMIN ne sera tenue au paiement d’aucun dommage-intérêt à l’égard de quiconque.

Toute prime déjà payée par COMIN à GECAMINES sera définitivement acquise à celle-
ci.

Résiliation anticipée par GECAMINES

En cas d’inexécution d’une disposition ou du non respect des délais prévus aux articles 4
et 5 du présent Contrat par COMIN, GECAMINES mettra COMIN en demeure de
s'exécuter dans un délai de trente jours. En cas d'inexécution persistante et non justifiée
GECAMINES pourra résilier d'office le présent Contrat.

Liquidation

Si les Associés s'accordent sur la dissolution ou sur la liquidation de SEE, les
dispositions des statuts de SEE concernant la liquidation s’appliqueront conformément
aux lois de la République Démocratique du Congo.

Inexécution par GECAMINES ou par l'Etat

En cas d’inexécution non vénielle d’une disposition du présent Contrat par GECAMINES
ou par l'Etat (en ce compris tout engagement, déclaration ou garantie), COMIN pourra
suspendre l’exécution des obligations lui incombant en vertu du présent Contrat, en ce
compris, pour plus de clarté et sans que cette énumération soit limitative, lobligation de
remettre l'Etude de Faisabilité, de participer à toute augmentation de capital, d'effectuer
des Avances et de mettre en place le financement, jusqu’à ce qu’il soit remédié à cette
inexécution. Dans ce cas, les délais convenus pour l'exécution de ces obligations seront
allongés d’une durée égale à celle de l’inexécution. En outre, si GECAMINES ou l'Etat
n’ont pas remédié à cette inexécution dans les trente jours de la mise en demeure de ce
faire leur adresser par lettre recommandée par COMIN, celle-ci pourra conformément à la
procédure de règlement des différends prévus à l’articles 15, postuler la résiliation du
présent Contrat et/ou poursuivre en dommages-intérêts la ou les Parties en défaut.

ARTICLE 7. : STIPULATIONS, DECLARATIONS ET GARANTIES

7h

(a)

Stipulations, Déclarations et Garanties des Associés

Chaque Associé stipule, déclare et garantit par la présente à l’autre Associé que :
Constitution.

Il est une Société valablement constituée selon les lois en vigueur au lieu de sa

constitution ; il est organisé et existe valablement selon ces lois et a le pouvoir d’exercer
ses activités dans les juridictions où il les exerce.

K. il ;
Il a plein pouvoi ï 'etCompétence pour exercer ses activités, pour conclure le présent
Contrat et toutes conventions ou actes visés ou envisagés au présent Contrat de même que

pour exécuter toutes les obligations et devoirs quelconques lui incombant aux termes du
présent Contrat.

(c) Autorisations.

Il a obtenu toutes les autorisations sociales ou réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toutes conventions ou actes quelconques visés ou
envisagés au présent Contrat ; cette signature, cette remise et cette exécution: (1) ne
contredisent ni ne violent aucune disposition de ses statuts, aucune décision d’Associés ou
de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel il est
partie ou par lequel il est lié, et ne donne naissance à aucune charge en vertu de ces
mêmes actes ; et (ii) ne violent aucune loi applicable.

(d) Signature Autorisée.

Le présent Contrat a été valablement signé et remis par lui et est, conformément à ses
termes, valable, obligatoire et exécutoire à son égard.

7.2. Stipulations, Déclarations et Garanties de GECAMINES

GECAMINES stipule, déclare et garantit par la présente à COMIN et à SEE que :

(a) Titulaire.

GECAMINES est titulaire exclusif de l'intégralité des droits, des titres et participations
dans et sur le Bien. GECAMINES a le droit de conclure le présent Contrat et de céder ses
droits sur le Bien à SEE conformément aux termes du présent Contrat quittes et libres de
toutes charges généralement quelconques. GECAMINES détient toutes les autorisations
généralement quelconques nécessaires pour procéder aux Opérations sur le Bien, y
compris, sans que cette énumération soit limitative, les droits de surface relatifs au Bien
ainsi que l’accès, aux conditions à convenir avec les prestataires des services concernés,
aux infrastructures (eau, électricité, chemin de fer, routes, aéroport, etc.) nécessaires aux
Opérations. Il n’est rien qui affecte les droits, titres et participations de GECAMINES

dans le Bien, ni qui puisse sérieusement compromettre l’aptitude de SEE à procéder aux
Opérations.

{b) Droits de Tiers

Aucune personne autre que GECAMINES n’a de droit ou de titre sur le Bien et aucune
personne n’a droit à une redevance ou à un autre paiement quelconque, ayant la nature
d’un loyer ou d’une redevance, sur de quelconques minerais, métaux ou concentrés ou
autres produits provenant du Bien, si ce n’est conformément au présent Contrat.

7 &
(Gi) Abserice de PÈf
K VOTE

Aucun prodit-p6 luant n’a été déposé, répandu, déchargé, abandonné, pompé, versé,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d’une quelconque législation environnementale applicable ; il n’y a pas de notification
orale ou écrite concernant le déversement d’un produit contaminant en rapport avec le
Bien, qui imposerait ou pourrait imposer à SEE d’entreprendre une action corrective ou
réparatrice, ni aucune responsabilité en raison d’une quelconque législation applicable en
matière d'environnement, Aucune partie du Bien n'est située dans une zone
environnementale sensible ou dans des zones de déversement réglementées. Il n’y a pas de
servitude, de privilège ou de charges de nature environnementale relativement au Bien et
il n’existe pas d'actions entreprises, sur le point d’être entreprises ou en cours, qui puissent
grever le Bien de telles charges environnementales.
GECAMINES n’a pas connaissance de faits ou de circonstances ayant traité des matières
environnementales concernant le Bien qui puissent aboutir à l’avenir à une quelconque
obligation ou responsabilité en matière d’environnement.

ci
7

G) Informations Importantes.

GECAMINES a mis à la disposition de COMIN les informations importantes en sa
possession ou sous son contrôle relatives au Bien, lesquelles seront à valoriser et à prendre
en compte dans l'Etude de Faisabilité.

(k) Lois et Jugements.

La signature, la remise et l’exécution du présent Contrat par GECAMINES ne violent pas
et ne constitueront pas une violation d’une quelconque règle légale, ni d’une quelconque
décision judiciaire ou assimilée.

() Infrastructure.

GECAMINES apportera une assistance pour permettre à SEE de disposer de toutes les
infrastructures existantes (eau, électricité, chemin de fer, routes, aéroport, etc.), aux
conditions les plus favorables possibles, lesquelles devront être négociées avec les
prestataires de ces services.

1.

&

. Survivance des stipulations, déclarations et garanties

L’exactitude de chaque stipulation, déclaration et garantie, ainsi que l’engagement de les
respecter, constitue pour chacune des parties une condition déterminante de la signature
du présent Contrat. Il ne peut être renoncé, en tout ou en partie, à une de ces stipulations,
déclaration et garanties que par la Partie en faveur de laquelle la stipulation, la déclaration
ou la garantie est faite et toutes les stipulations, déclarations et garanties survivront à
l’exécution, à la résiliation du présent Contrat, comme stipulé au présent article, pour
autant que SEE continue d’exister. Chaque Partie s’engage à indemniser et à tenir
indemne l’autre Partie de toute obligation résultant de toute violation d’une stipulation,
déclaration ou garantie quelconque contenue dans le présent Contrat.

MS DR
ARTICLE 8 e PÉRM SÉJOUR ET DE TRAVAIL
Pendant une pératarna) 4 commençant à la Date d’Entrée en Vigueur, GECAMINES

apportera une assistance, pour compte de SEE et aux frais de SEE, d’obtenir en temps utile
tous les visas, titres de séjour et du travail et autres. documents requis pour les personnes
travaillant au Projet de SEE, ses Associés et ses contractants. A l’expiration de cette période,
GECAMINES déploiera ses meilleurs efforts pour prêter, si nécessaire, son assistance à SEE
l'obtention de ces visas, titres de séjour et du travail et autres documents.

ARTICLE ©. : MISE EN ŒUVRE DES DISPOSITIONS CONCERNANT LES
ASSOCIES.

9.1. Effets de la Convention.
Chaque Associé votera ou fera en sorte que ses Parts votent de façon à donner plein et
entier effet aux dispositions du présent Contrat, sans limitation à ce qui précède, s’engage
à participer à la création de SEE conformément à l’Acte Constitutif.

9.2. Contradiction

En cas de contradiction entre les dispositions du présent Contrat et les Statuts de SEE, les
dispositions du présent Contrat s’appliqueront dans toute la mesure permise par la loi.
Chaque Associé s’engage à voter ou à faire en sorte que ses Parts votent les modifications

des Statuts de SEE nécessaires pour éliminer la contradiction en faveur des dispositions
du présent Contrat.

9.3. Ratification.

Dès la constitution de SEE, l’Assemblée Générale des Associés ratifiera expressément le
présent Contrat, ainsi que tous les actes qui auront été posés au nom et pour compte de
SEE en formation en vertu du présent Contrat. Par le présent Contrat, les Associés se
portent fort de cette ratification.

9.4. Endossement sur les Certificats des Parts.

Tout certificat de Part qui serait émis par SEE portera à son recto la mention suivante :

« Le droit des Associés de SEE de vendre, de céder, d’aliéner ou de réaliser leurs Parts
est limité par les conditions du Contrat de création de SEE ».

9.5. Associés Successifs liés.

Toute personne qui deviendra Associé de SEE sera liée par les dispositions du présent
Contrat et devra marquer son accord sur les termes de celui-ci en remettant aux Parties un
document écrit dans lequel elle déclare sa volonté d’être liée par les conditions du présent
Contrat et indique une adresse où les notifications prévues au présent Contrat pourront lui
être faites. Chaque Partie stipule et accepte qu’après qu’un tiers ait marqué son accord sur

les conditions du présent Contrat, chacune d’elles sera liée à l’égard de chacun de ces
tiers et que, de la même façon, chacun de ces tiers sera lié à l’égard de chacune des
Parties.
! 'æ:
V  &

4

9.6. Parts.

Les dispositiôns. Ent Contrat relatives aux Parts s’appliqueront mutatis mutandis à
tous les titres ou Parts dans lesquels les Parts pourraient être converties, modifiées,
réclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées ; également, à
tous les titres et Parts quelconques que les Associés de SEE à titre de dividende ou de
distribution payable en Parts ou en titres ; ainsi qu’à tous les titres ou Parts de SEE ou de
toute Société qui succéderait à celle-ci ou la continuerait, qui pourraient être reçus par les
Associés suite à une réorganisation, à une fusion ou à une consolidation, qu’elle soit ou
non imposée par la loi.

ARTICLE 10. : ORGANISATION

L'organisation de SEE sera régie selon les Statuts.

L’Administration de SEE sera assurée par le Conseil de Gérance composé de 8 (huit)
membres dont 4 (quatre) désignés par GECAMINES et 4 (quatre) désignés par COMIN. Le
Président du Conseil de Gérance sera choisi parmi les membres présentés par COMIN et le
Vice-Président sera choisi parmi les membres présentés par GECAMINES. Le poste de
Directeur Général sera assuré par un candidat présenté par COMIN, et celui du Directeur
Général Adjoint sera assuré par un candidat présenté par GECAMINES..

ARTILCLE 11 : DISTRIBUTION DES BENEFICES ET CONTROLE.

11.1. Répartition des bénéfices nets

Après constitution des réserves pour le bon fonctionnement de la Société Privée à
Responsabilité Limitée et plus tard la Société par Action à Responsabilité Limitée, les
bénéfices seront affectés à raison de 60 % au remboursement des investissements et des
intérêts et de 40 % à la rétribution des partenaires proportionnellement à leur
participation dans la Société. A la fin de la période de remboursement, la totalité du

bénéfice à distribuer sera attribuée aux partenaires proportionnellement à leur
participation à la Société.

11.2. Avances sur Distribution des bénéfices.

Sous réserve de ce qui est prévu ci-avant, à compter de la Date de Remboursement,
chaque Associé recevra trimestriellement, à titre d’avance sur les distributions annuelles
de bénéfices, un montant égal à sa part dans les bénéfices estimés (sous déduction d’une
réserve adéquate pour le service de la dette, pour fonds de roulement et fonds
d'amortissement) afférents au dernier trimestre concerné de SEE. Ces avances, comme
les distributions, seront payées en dollars sur le compte en République Démocratique du
Congo ou à l’étranger indiqué par chaque Associé. Les Avances trimestrielles seront
compensées annuellement avec les dividendes à recevoir par chaque Associé de SEE à
la fin de l’Exercice Social. Si les avances trimestrielles payées aux Associés excèdent le
montant des dividendes annuels auxquels ils ont droit, le montant payé en trop à chaque
Associé de SEE sera considéré comme un prêt à chacun des Associés de SEE, lequel
prêt devra immédiatement être remboursé à la date où ce paiement en trop est constaté.

FR

à 16

4

2 TE
M Le

je Mie JT Ci
1153: Disiributidn-eh Nafure.
Cor À

\

. À
AR éme des Associés peut décider, à l’unanimité, de distribuer tout ou

L'Assemb
une-parde. # dividendes en nature, sous forme de produits, selon les modalités qu’elle
décidera également à l’unanimité. |

11.4. Contrôle des comptes.

Le contrôle des comptes de SEE et la nomination de commissaire aux comptes
s’opérera conformément aux Statuts de SEE.

ARTICLE 12. : LE DIRECTEUR GENERAL ET LE DIRECTEUR GENERAL ADJOINT.

12.1. Nomination et Rémunération du Directeur Général et du Directeur Général Adjoint.

Le Conseil de Gérance nommera en qualité de Directeur Général le candidat à cette
fonction présenté par COMIN et en qualité du Directeur Général Adjoint le candidat
présenté par GECAMINES. Le Conseil de Gérance déterminera les rémunérations du
Directeur Général et du Directeur Général Adjoint en tenant compte des rémunérations

normalement payées dans le secteur minier international pour des fonctions
équivalentes.

12.2. Pouvoirs et devoirs du Directeur Général et du Directeur Général Adjoint.

Conformément aux termes et conditions du présent Contrat, et sous le contrôle et la
direction du Conseil de Gérance, le Directeur Général dirigera et contrôlera les
Opérations conformément aux Programme et Budget adoptés. Il sera assisté dans ses
fonctions par le Directeur Général Adjoint.

12.3. Informations sur les opérations.

Le Directeur Général tiendra le Conseil de Gérance informé de toutes les opérations et
remettra à cet effet par écrit au Conseil de Gérance :

() des rapports d'avancement trimestriel comprenant les détails des Dépenses en rapport
avec le Budget adopté ;

(ii) des sommaires périodiques des informations collectées ;

(ii) des copies des rapports concernant les Opérations ;

Gv) un rapport final détaillé, dans les 60 jours suivants l'achèvement de chaque
Programme et Budget, qui comprendra une comparaison entre les dépenses réelles et
les dépenses budgétisées, et une comparaison entre les objectifs du programme et les
résultats atteints ;

(v) tous les autres rapports qui pourraient être raisonnablement requis par le Conseil de
Gérance.

En tout temps raisonnable, le Directeur Général permettra au Conseil de Gérance et à chaque

Associé d’avoir accès à toutes documentations et informations techniques, commerciales,
financières et administratives.

A
à k., 17
4

C<
i LE /} D
12.4. Indemhÿaôn#  }
À,

ou dépenses lui incombant raisonnablement en raison de toute action ou procédure
civile ; ou un Gérant ou fondé de pouvoirs qui a contracté une responsabilité pour le

compte de SEE si ce Gérant ou fondé de pouvoirs a agi honnêtement et de bonne foi
dans le meilleur intérêt de SEE.

ARTICLE 13. : PROGRAMME ET BUDGET.

13.1. Opérations conduites conformément aux Programme et Budget.

Sauf s’il est stipulé autrement dans le présent Contrat, les opérations seront conduites et
les Dépenses seront exposées en se conformant exclusivement aux Programme et
Budget approuvés.

13.2. Présentation des Programme et Budget.

Les Programme et Budget proposés seront préparés par le Directeur Général, après
consultation des Associés, pour toute période que le Gérant jugera raisonnable. Chaque
Programme et Budget adopté seront revus, sans égard à sa durée, au moins une fois l’an,
au cours d’une réunion du Conseil de Gérance. Pendant la durée de tout Programme et
Budget, et au moins 3 mois avant son expiration, le Directeur Général préparera un

projet de Programme et Budget pour la période suivante, et le soumettra au Conseil de
Gérance.

13.3. Examen et approbation ou modification des projets de Programme et Budget.

Dans les 15 jours endéans lesquels un projet de Programme et Budget lui est soumis, le
Conseil de Gérance approuvera ou modifiera ce projet de Programme et Budget.

13.4. Notification aux Associés des Programme et Budget Approuvés.

Dans les 15 jours de l'approbation par le Conseil de Gérance des Programme et Budget,
avec ou sans modification, le Conseil de Gérance notifiera sa décision par écrit à chaque
Associé, avec une copie des Programme et Budget approuvés.

13.5. Dépassements de Budget ; modifications de Programme.

Le Directeur Général sollicitera l'approbation préalable du Conseil de Gérance pour
tout écart significatif par rapport à un Programme ou à un Budget adopté.

À, "1
JT 3%
PE

À CES
ARTICHE = espkicrions AUX CESSIONS
NEARIE

4

14.1. Régleméntations des cessions.

La Cession des Parts sera régie par les Statuts de SEE et par le présent article.

14.2. Gage des Parts.

Un Associé (le « Débiteur Gagiste »)peut gager ou grever de toute autre façon toutes
(mais seulement toutes) ses Parts au profit de toute personne (le « Créancier Gagiste »),
si ce gage ou cet autre engagement prévoit expressément qu’il est subordonné au
présent Contrat et aux droits que les autres Associés tirent du présent Contrat, et si le
Créancier Gagiste convient avec les autres Associés de céder sans réserve tous ses droits
sur ces Parts à toute personne quelconque qui pourrait ultérieurement être habilitée à
acquérir ces Parts, moyennant paiement par les autres Associés au Créancier Gagiste de
toutes les sommes dont ces Parts garantissent le paiement ; dès à présent, le Débiteur
Gagiste autorise irrévocablement un tel paiement.

14.3. Cession à des Sociétés Affiliées à l'Associé.

Un Associé peut céder toutes (mais seulement toutes) ses Parts à une Société Affiliée
sans le consentement de l’autre Associé, si l’Associé et la Société Affiliée souscrivent à
l'égard de l’autre Associé les engagements suivants :

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu’elle détiendra
les Parts ;

(b) avant que la Société Affiliée cesse d’être une Société Affiliée, elle recédera les Parts
à l’Associé auquel elle était affiliée ou à une Société Affiliée de cet Associé, qui
prendra le même engagement à l’égard de l’autre Associé. :
14.4. Offre d'un tiers et droit de préemption.

Un tiers peut faire l'offre d'acheter des parts auprès d'un Associé.

L'acceptation de cette offre est conditionnée par l'accord de l'offrant à s'engager à
conclure un contrat identique à celui des autres Associés au Contrat initial.

L'offre du tiers devra être irrévocable pour une période de 80 jours.

Dans les 10 jours de la réception de l'offre, l'Associé sollicité adressera une copie de
celle-ci aux autres Associés.

Ceux-ci disposent d'un droit de préemption sur toutes les Parts susceptibles d'être
cédées.

La répartition de ces Parts se fera normalement d'une manière proportionnelle aux

nombres de Parts détenues initialement par chacun des Associés, sauf arrangement libre
entre eux.

\ 19

Cégroit Sn est à exercer dans un délai de 30 jours à compter de la date de la

notiiqatie 4offr#par l'Associé sollicité.
RTE

Si dans ce délai précité, les autres Associés n'ont pas accepté ou n'ont accepté que
partiellement l'offre du Cédant, cette offre sera présumée refusée dans son ensemble et
le Cédant pourra accepter l'offre du Tiers et conclure la cession avec l'Offrant. Dans ce
cas, les Associés de SEE prendront toutes les mesures et accompliront toutes les
formalités nécessaires pour que l'Offrant soit enregistré dans les livres de SEE en qualité
d'Associé de SEE et pour que soit signé et délivré un nouveau Contrat d'Associé en
remplacement du présent Contrat.

14.5. Conditions de vente des Parts.

Sauf si d’autres conditions de vente sont convenues entre Associés, les termes et
conditions de vente entre Associés en vertu du présent article 14 seront les suivants :

(a) Prix de vente.

Le prix de vente sera payable intégralement par chèque certifié à la date d'exécution
de l’opération en échange de la cession des Parts vendues, quittes et libres de toutes
charges.

(b) Exécution.

La vente sera exécutée à 10 heures du matin, au siège social de SEE, le 40°" jour

suivant l’acceptation par les autres Associés de l’offre contenue dans l'Offre du
Cédant.

(c) Démission

A la date de l’exécution, le Cédant provoquera, s’il a cédé l’ensemble de ses Parts,
la démission de ses représentants au Conseil de Gérance. Le Cessionnaire sera
subrogé dans tous les droits et obligations du Cédant en ce compris, sans que cette
énumération soit limitative, le droit de nommer, selon le cas, le Président, le
Directeur Général, le Directeur Général Adjoint.

ARTICLE 15. : REGLEMENT DES LITIGES OU DIFFERENDS.

En cas de litige ou différend entre parties né du présent Contrat ou en relation avec
celui-ci ou ayant trait à la violation de celui-ci, les Parties concernées s’engagent, avant
d’instituer toute procédure judiciaire, et sauf urgence, à se rencontrer pour tenter de
parvenir à un règlement à l’amiable. A cet effet, les Présidents des Parties concernées
(ou les délégués de ceux-ci) se rencontreront dans les quinze jours de l'invitation à une
telle rencontre adressée par lettre recommandée par la Partie la plus diligente à l’autre
Partie concernée. Si cette réunion n’a pas eu lieu dans ce délai ou si le litige ou
différend ne fait pas l’objet d’un règlement écrit par toutes les Parties concernées dans
les quinze jours de la réunion, toute Partie concernée peut le soumettre à la compétence
des tribunaux de Lubumbashi.

N'e
Toutes notifications, requêtes, demandes ou autres communications à faire en vertu du présent
Contrat seront faites par écrit et seront présumées avoir été valablement notifiées si elles ont
été télécopiées ou postées par courrier certifié ou recommandé avec port payé par l'expéditeur
ou remise à personnes aux adresses indiquées ci-après ou toute autre adresse que la partie à
laquelle la notification est destinée aura communiquée à l’autre partie par écrit. Toutes les
notifications seront faites : (i} par remise personnelle à la partie ; ou (ii) par télécopie, avec
une confirmation envoyée par courrier enregistré ou copie certifiée avec accusé de réception ;
ou (iii) par courrier enregistré ou certifié avec accusé de réception.

Toutes notifications seront valables et seront présumées avoir été faites : (i) en cas de remise à
personne, à la date à laquelle elle a été remise, si la remise est opérée pendant les heures
ouvrables normales et, sinon, le jour ouvrable suivant le jour de la remise ; (ii) en cas de
communication électronique, le jour ouvrable suivant la réception de la communication
électronique ; et (iii) en cas d’expédition par la poste, le jour ouvrable suivant le jour de la
réception effective, étant entendu qu’en cas de grève postale, toute notification sera faite par
remise à personne ou par communication électronique, comme prévu au présent article.

Les adresses concernées sont les suivantes :
Pour la GECAMINES : LA GENERALE DES CARRIERES ET DES MINES

A l'attention l’Administrateur Directeur Général
419, Bld KAMANYOLA

B. P. 450

LUBUMBASHI

FAX. : 00243 23 41041 (Lubumbashi)

FAX. : 32-2-676-8984 (Bruxelles)

Pour COMIN : CONGO MINERALS

A l'attention de Monsieur EVANGELATOS SPANOGIANNIS, Gérant
15, avenue des artisans

Likasi

FAX : 31607

ARTICLE 17. : FORCE MAJEURE.

Tous les cas de Force Majeure seront appréciés conformément au droit commun.

En cas de Force Majeure (tel que ce terme est défini ci-après), la Partie gravement affectée par
la Force Majeure (la « partie Affectée ») en informera sans délai l’autre Partie par écrit en
décrivant cet événement de Force Majeure.

Dès l’avènement d’un cas de Force Majeure, l’exécution des obligations de la Partie affectée
sera suspendue pendant la durée de l’événement de Force Majeure et pour une période
additionnelle suffisante pour permettre à la Partie affectée, agissant avec toute la diligence

requise, de se replacer dans la même situation qu'avant l’avènement dudit événement de
Force Majeure.

< 21
&

Tous les délais “Lin tes es dates postérieures à la date de survenance du cas de Force
Maÿeurë, seront:adaflés four tenir compte de l'extension et du retard provoqués par cet

événement {® Forsa Maure.

La Partie Affectée agira avec toute la diligence requise raisonnablement possible pour
éliminer cet événement de Force Majeure aussi rapidement que possible, mais cette exigence
n’emporte pas l'obligation de mettre fin à des grèves ou autres troubles sociaux d’une manière
qui irait à l’encontre du jugement de la Partie Affectée.

Au sens du présent article, le terme Force Majeure («Force Majeure ») signifie tout
événement extérieur, irrésistible, imprévisible et insurmontable, hors de contrôle de la Partie
affectée, à l’exclusion d’un manque de fonds, mais en ce compris, sans que cette énumération
soit limitative : grève, lock-out ou autres conflits sociaux ; actes d’un ennemi public, émeute,
actes de violence publique, pillage, rébellion, révolte, révolution, guerre civile, coup d’état ou
tout événement à caractère politique affectant ou susceptible d’affecter gravement la bonne
fin du projet ; incendie, tempête, inondation, explosion ; restriction gouvernementale, défaut
d’obtenir toutes approbations requises auprès des autorités publiques, en ce compris des
organismes de protection de l’environnement.

Afin d’éviter toute possibilité de confusion, l'impossibilité pour une des Parties de respecter
ses engagements financiers ne sera pas considérée comme un cas de Force Majeure excepté si
cette impossibilité est le résultat direct d’un événement qui serait un cas de Force Majeure et
qui empêcherait la Partie à engager des fonds en vue de respecter ses engagements financiers.

Il s'agirait, dans ce cas d’un différend à régler selon la procédure prévue à l’article 15 ci-
dessus.

En cas de Force Majeure, les Parties se concerteront pour tenter de limiter le dommage causé
par la Force Majeure. Si le cas de Force Majeure persiste au delà de 180 jours, chaque Partie
peut résilier le présent Contrat.

ARTICLE 18. : CONFIDENTIALITE.

Toutes données et informations fournies par une Partie à l'autre concernant soit le présent
Contrat, soit l’autre Partie ou le Bien, seront traitées comme confidentielles et ne seront pas
divulguées, sans l’accord préalable et écrit de l’autre Partie (qui ne pourra refuser son accord
sans motif raisonnable), à aucune personne quelconque, à moins qu’une telle divulgation ne
soit nécessaire pour réaliser une vente à un tiers conformément aux clauses de préemption
convenues au présent Contrat, ne soit requise par la loi ou par toute autorité réglementaire
quelconque compétente. Lorsqu'une divulgation est requise par la loi ou par une autorité
réglementaire compétente, une copie de l'information dont la divulgation est requise devra
être fournie à la Partie dans un délai aussi raisonnable que possible avant cette divulgation. Si
la divulgation est nécessaire pour rendre effective une cession à un tiers ou pour obtenir un
financement du projet, le tiers ou le financier sera tenu de signer un engagement de
confidentialité.

Aucune Partie ne sera responsable, à l’égard de l’autre Partie, de toute interprétation, opinion,
conclusion ou autre information non factuelle que la Partie aura inséréé dans tout rapport ou
autre document fourni à la tierce partie qui reçoit l'information, que ce soit par négligence ou
autrement.

| 22

de confidefiialité signée par les deux Parties sur ce projet fait partie intégrante
riträt etgnfonstitue l'annexe B.
RS

ARTICLE 19: TAXES ET IMPOTS.

Les taxes et les impôts sont à charge de SEE. Néanmoins, les Parties s’engagent à effectuer
auprès du gouvernement de la République Démocratique du Congo des démarches en vue de
l'obtention de certains avantages fiscaux et douaniers.

ARTICLE 20 : AUDIT

20.1. Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les opérations
de SEE. Elle est libre d’exécuter elle-même, notamment par ses Auditeurs ou Experts
Internes, ou de faire exécuter par un Auditeur.ou Expert tiers.

20.2. La Partie qui se propose d’exécuter de tels contrôles au cours de tel exercice devrait en
aviser l'autre Partie ainsi que la direction de la société 15 jours calendrier avant le
début de desdits contrôles.

20.3. L'avis de contrôle indiquera l’objet, l'étendue et le calendrier des contrôles prévus.
L'autre Partie saisie d'un projet de contrôle, l'autre Partie peut demander d’y participer.
Elle est tenue dans ce cas d’en aviser formellement la Partie initiatrice du contrôle.

20.4. La direction de la société est tenue de faciliter les missions de contrôle annoncées. Les
contrôleurs auront accès à tous les documents de gestion relatifs à leurs missions de

contrôle. Ils pourront interroger le personnel de SEE sur les actes de gestion et
recueillir des réponses écrites.

20.5. A la fin d’une mission de contrôle, les contrôleurs soumettront leur projet de rapport
au responsable des activités auditées pour avis et commentaires, et le rapport révisé
sera transmis par les contrôleurs à leur mandant.

20.6. Les coûts des contrôles exécutés unilatéralement par une Partie seront totalement pris
en charge par elle-même. Par contre les coûts de contrôles conjoints seront pris en
charge par SEE.

ARTICLE 21. : DISPOSITIONS DIVERSES.

21.1. Amendement

Le présent Contrat ne peut être amendé ou modifié que par voie d’Avenant signé par
toutes les Parties.

21.2. Cession.

Sans préjudice de l’article 14, le présent Contrat ne peut être cédé par une Partie sans le

consentement de l’autre Partie, lequel consentement ne pourra pas être refusé sans motif
raisonnable.

23

213:

21.4.

21.5.

21.6.

Ze

21.8.

:Cônt4t bénéficiera aux Parties et à leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci. Rien dans le présent Contrat, que ce soit de façon
explicite ou implicite, n’est destiné à conférer à un tiers quelconque, un quelconque
droit ou recours en vertu du présent Contrat.

Disposition Nulle.

L’illégalité ou la non validité d’une quelconque disposition du présent Contrat ou d’une
quelconque déclaration faite par une des Parties dans le présent Contrat n’affectera pas
la validité ou le caractère obligatoire des autres dispositions du présent Contrat ou des
déclarations y contenues.

Renonciation.
Le fait qu’une Partie au présent Contrat s’abstient d'exiger, à une ou plusieurs reprises,
le respect strict d’une stipulation quelconque du présent Contrat ne pourra pas être

interprété comme une renonciation à cette stipulation. Toute renonciation par une partie
à une stipulation du présent Contrat ne vaudra que si elle fait l’objet d’un écrit exprès.

Intégralité de l’ Accord.

Le présent Contrat contient l'intégralité de l’accord des Parties concernant son objet et
remplace tous accords antérieurs entre Parties y relatifs.

Environnement.

Les activités de SEE s’exerceront dans le respect des normes environnementales
internationalement reconnues comme étant de bonne pratique minière.

Engagements complémentaires.

Chaque Partie prend l’engagement, à tout moment, notamment après la Date d’Entrée
en Vigueur sur demande d’une Partie de faire, de signer, de reconnaître et de remettre tous
actes, documents et engagements complémentaires qui s’avéreräient raisonnablement
nécessaires pour une meilleure exécution de toutes les dispositions du présent Contrat.

. Langue.

Ce Contrat est rédigé en langue française.

21.10. Royalties

SEE paiera à la GECAMINES 2,5 % des recettes brutes.

ee
À
LT 24
2

21.

SEE Rÿeratt ent à GECAMINES 2 % des recettes brutes en compensation de la
consommé des minerais valorisables contenus dans les gisements

21.12. Loi Applicable.
Le présent Contrat sera régi par les lois de la République Démocratique du Congo.
21.13. Annexes :

- Annexe A : Plans.
- Annexe B : Convention de Confidentialité.

21.14. Publicité

Toute décision relative à une quelconque publicité sur la Société (média communiqué

de presse, spot télévisé, site internet ...) devra être prise de commun accord par les
Associés. |

ARTICLE 22. : ENTREE EN VIGUEUR.

Le présent Contrat entrera en vigueur à la date de la signature par les 2 Parties.

EN FOI DE QUOI, les Parties au présent Contrat ont signé le présent le Contrat à

Luübumbashi, le: Sacs ; en deux exemplaires originaux chacune
Parties reconnaissant avoir reçu le sien.

POUR LA GENERALE DES CARRIERES ET DES

JL KITSRUNKU GEwBA
Aer Frateur. Directeur
S- vo Ar

KITANGU MAZEMBA GEORGE ARTH
Administrateur-Directeur Général

EVANGELOS SPANOGIANKIS,
Gérant È

] K York Lits us

25
